Citation Nr: 0120297	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  98-07 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits pursuant to the provisions of 38 U.S.C.A. 
§ 1318.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
September 1971.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Lincoln, Nebraska, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in March 1997.  The death certificate 
lists the cause of death as hypotension and bradycardia due 
to alcoholic liver disease and sepsis.  No other significant 
conditions were noted.  No autopsy was performed.  

3.  At the time of his death, the veteran was service-
connected for:  fragment wounds of the right thigh, evaluated 
as 30 percent disabling; fragment wounds of the right leg, 
evaluated as 30 percent disabling; fragment wounds of the 
left leg, evaluated as 30 percent disabling; instability of 
the left knee, evaluated as 10 percent disabling; and scars 
of the left thigh, postoperative duodenal ulcer and hearing 
loss, each evaluated as noncompensably disabling.  The 
combined schedular evaluation was 80 percent.  A total rating 
based upon individual unemployability was in effect from July 
1, 1992.  

4.  The veteran's death was not due to disability of service 
origin, nor was a service-connected disability a significant 
factor in causing or contributing to his death.  

5.  The veteran was not rated as totally disabled for a 
continuous period of at least 10 years immediately preceding 
his death, or rated totally disabled for a period of at least 
5 years commencing from the date of discharge from service.


CONCLUSIONS OF LAW

1.  The veteran's death was not due to or the result of 
disease incurred in or aggravated by service, and his 
service-connected disabilities did not contribute 
substantially or materially to cause his death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

2.  The criteria for DIC benefits pursuant to the provisions 
of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all information and evidence 
necessary to substantiate the claims has been properly and 
sufficiently developed.  In this regard, the Board recognizes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well-
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See generally VCAA; Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Despite the change in the law brought about by the VCAA, a 
remand of these issues is not required for compliance with 
the notice and duty to assist provisions contained in the new 
law.  See VCAA.  The appellant has been provided a statement 
of the case and a supplemental statement of the case 
informing her of the evidence necessary to complete her 
application for the benefits sought.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, a medical opinion from a VA 
physician, and written statements made by the appellant as 
well as testimony presented at a personal hearing held in 
March 2001.  At the hearing, she submitted additional 
evidence and waived initial consideration by the RO under the 
provisions of 38 C.F.R. § 20.1304(c).  The appellant has not 
identified, nor is the Board aware of any additional evidence 
which is available in connection with this appeal and the 
Board finds sufficient medical evidence of record to reach a 
decision.  Therefore, no further assistance to the appellant 
regarding the development of evidence is required.  See 
generally VCAA.  

Factual Background

The relevant facts are summarized as follows:  

The death certificate reflects that the veteran died on March 
[redacted], 1997, from hypotension and bradycardia due to alcoholic 
liver disease and sepsis.  No other significant conditions 
were noted.  An autopsy was not performed.  

At the time of his death, the veteran was service-connected 
for:  fragment wounds of the right thigh, evaluated as 30 
percent disabling; fragment wounds of the right leg, 
evaluated as 30 percent disabling; fragment wounds of the 
left leg, evaluated as 30 percent disabling; instability of 
the left knee, evaluated as 10 percent disabling; and scars 
of the left thigh, postoperative duodenal ulcer and hearing 
loss, each evaluated as noncompensably disabling.  The 
combined schedular evaluation was 80 percent.  A total rating 
based upon individual unemployability was in effect from July 
1, 1992.  

The service medical records show that the veteran received 
multiple fragment wounds to the lower extremities in August 
1970 as a result of hostile actions in Vietnam when a grenade 
was thrown into a jeep in which he was riding.  The service 
medical records contain no complaints, findings or diagnoses 
of a cardiovascular or liver disorder.  

Post-service medical evidence consists of VA and private 
medical records as well as physician's statements.  The 
evidence reflects that the veteran was prescribed various 
medications for abdominal discomfort and left knee pain.  In 
a Certificate of Attending Physician, dated in February 1973, 
Dr. W. G. reported first seeing the veteran in March 1972 
with marked amount of difficulty with abdominal pain 
compatible with an early ulcer.  A December 1972 VA hospital 
summary shows that the veteran underwent a vagotomy and 
pyloroplasty for a bleeding duodenal ulcer.  Postoperatively, 
he did well and complained only of abdominal cramping which 
seemed to be unrelated to eating.  There was no abnormality 
noted in the gastrointestinal function.  He was discharged in 
good condition and instructed in the use of analgesics.  In 
January 1973, he was checked again for slow gastric emptying, 
secondary to the prior surgery.  An April 1976 VA special 
gastrointestinal examination resulted in a diagnosis of 
peptic ulcer disease treated by vagotomy and pyloroplasty 
with no recurrence.  

An October 1992 VA examination revealed no abnormalities of 
the cardiovascular system or liver.  

Medical records from Immanuel Medical Center dated from 
February 20 to March [redacted], 1997 indicate that the veteran 
presented to the emergency room with complaint of vomiting up 
blood that started acutely.  In the emergency room, he had a 
hemoglobin of 4 and hematocrit of 13.4.  His alcohol level 
was 123.  It was noted that he had a long history of alcohol 
use on a daily basis and previous problems with peptic ulcer 
disease.  The veteran denied any recent use of nonsteriodal 
medications.  The diagnosis was upper gastrointestinal bleed, 
alcohol related. 

Physical examination of the heart revealed normal S1 and S2 
while examination of the abdomen revealed a slightly tender 
liver.  He was admitted to the intensive care unit with a 
diagnosis was acute upper gastrointestinal (GI) bleed.  He 
was started on an octreotide drip to help decrease his portal 
pressure.  An endoscopy was attempted on the day of 
admission, but the veteran had a cardiovascular arrest.  He 
was quickly resuscitated and placed on a ventilator.  On a 
cardiology consultation, Dr. Mark Chouinard concluded with an 
impression that the cardiorespiratory arrest was probably due 
to generalized decreased oxygen supply to the veteran's 
tissues as a result of his severe anemia, hypotension, 
acidosis and sedation from his ethanol use and from sedation 
used to try to alleviate his acute agitation.   

A repeat endoscopy showed that he the veteran had large 
esophageal varices, which were suspected with the veteran's 
alcohol history on the admission report by Dr. Tyron Alli.  
The veteran slowly had stabilization of his vital signs, and 
on March 3 there was no evidence of bleeding.  On March [redacted], 
however, he had a drop in his blood pressure and a drop in 
his heart rate which was felt could represent an 
intracerebral event.  He expired soon after that.  

In July 1998, the RO requested a medical opinion as to 
whether the veteran's service-connected duodenal ulcer caused 
or materially contributed to his death.  In response to the 
request, Dr. J. W., a VA physician, provided a statement 
dated in August 1998.  Dr. W. indicated that, after reviewing 
all records contained in the claims folder, he found no 
evidence to suggest that the veteran's service-connected 
duodenal ulcer caused or materially contributed to his death.  

In March 2001, the appellant testified that the veteran's 
chronic liver disease was caused by the high doses of 
medication he took over the years, including non-steroidal 
anti-inflammatory drugs (NSAID) for relief of pain from the 
injuries in service.  She related an instance where the 
veteran was prescribed 800 mg. of Ibuprofen for shoulder 
pain.  She indicated that he had not taken any NSAIDs for his 
duodenal ulcer during the time she knew him (since August 
1989) but had self-medicated with Pepto Bismol.  

Analysis

I.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  A 
contributory cause of death is inherently one not related to 
the primary cause.  

In determining whether a service-connected disability 
contributed to the veteran's death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  For a service-connected disease to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in death, but rather that there was a 
causal connection.  Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In this case, there is no medical evidence indicating that a 
service-connected disability caused or materially contributed 
to the veteran's death.  In fact, Dr. W., in his August 1998 
statement expressed the opinion that the veteran's service-
connected duodenal ulcer did not cause or materially 
contribute to his death.  The veteran's symptoms during the 
terminal hospitalization were considered alcohol related.  
Although the veteran obviously had extensive wounds to the 
lower extremities from his service in Vietnam and used 
medications at various times for chronic pain, as confirmed 
by his medical records, neither nonsteriodal medication nor 
any other treatment related to service was medically 
implicated in the events leading to his death.  

As such, the only evidence offered to support the appellant's 
contentions are her assertions that there is an etiological 
relationship between the veteran's service-connected 
disabilities and the conditions that caused his death.  Where 
the determinative issue involves either medical etiology or 
medical diagnosis, competent medical evidence is required to 
make the claim plausible.  Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  As a lay person, the appellant is not competent 
to offer evidence that requires medical knowledge so her 
assertion that any of the veteran's service-connected 
disabilities contributed substantially and materially to his 
chronic liver disease is not entitled to probative value.  
See Espiritu v. Derwinski, 2 Vet.App. 492, 494-95 (1992) (lay 
person not competent to offer evidence that requires medical 
knowledge); see also King v. Brown, 5 Vet.App. 19, 21 (1993) 
(truthfulness of the evidence is presumed, except when the 
fact asserted is beyond the competence of the person making 
the assertion).  

Thus, the Board determines that the conclusions of the VA 
physician, ruling out any etiologic link between the 
veteran's duodenal ulcer and the conditions that caused his 
death, together with the veteran's medical records which fail 
to establish any etiologic link, provide the basis upon which 
the Board rests its conclusion that the preponderance of the 
evidence is against the appellant's claim for service 
connection for the cause of the veteran's death.

II.  DIC under 38 U.S.C.A. § 1318

Even if the claim of entitlement to service connection for 
the cause of the veteran's death is denied, the appellant may 
be entitled to DIC benefits based upon the veteran's total 
disability rating at the time of death.  Pursuant to 
38 U.S.C.A. § 1318(a), VA shall pay DIC benefits to the 
surviving spouse and to the children of a deceased veteran 
who dies, not as a result of his own willful misconduct, and 
who was in receipt of or entitled to receive compensation for 
a service-connected disability that either was continuously 
rated totally disabling by a schedular or unemployability 
rating for a period of ten years or more immediately 
preceding death, or, if so rated for a lesser period, was so 
rated continuously for a period of not less than five years 
from the date of such veteran's discharge or other release 
from active duty.  38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

In a 1998 decision, the Court interpreted 38 C.F.R. § 3.22(a) 
as permitting a DIC award in a case where the veteran had 
never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which would have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307.  The Court concluded that 
the language of 38 C.F.R. § 3.22(a) would permit a DIC award 
where it was determined that the veteran "hypothetically" 
would have been entitled to a total disability rating for the 
required period if the veteran had applied for compensation 
during his lifetime.

In Carpenter v. Gober, 11 Vet. App. 140 (1998), it was argued 
that another VA regulation, 38 C.F.R. § 20.1106, precluded an 
"entitled to receive" claim under 38 U.S.C.A. § 1318(b) where 
VA or the Board had previously denied the veteran's claim for 
a 100 percent disability rating within 10 years prior to the 
veteran's death.  The Court did not reach the question of 
whether 38 C.F.R. § 20.1106 affected a "hypothetical 
entitlement" claim under 38 C.F.R. § 1318(b), because the 
appellant in Carpenter had filed her claim in September 1991, 
before 38 C.F.R. § 20.1106 became effective in March 1992.

The Court clarified the previous case law in Marso v. West, 
13 Vet. App. 260 (1999).  The Court held that a survivor of a 
deceased veteran is eligible for DIC benefits under § 1318 
if: (1) the veteran was in actual receipt of a total 
disability rating for the required time period; (2) the 
veteran would have received a total disability rating but for 
clear and unmistakable error in a prior final rating or Board 
decision; or (3) if under the specific and limited exceptions 
under Carpenter or Wingo the veteran was "hypothetically" 
entitled to a 100 percent disability rating for the required 
period of time.  In short, Wingo applied to situations where 
the veteran had never previously filed a claim for VA 
benefits, and Carpenter limited the holding in Wingo to 
claims filed prior to March 1992 (the date 38 C.F.R. § 
20.1106 became effective).

The Court in Marso further explained that final rating 
decisions during a veteran's lifetime were controlling when 
determining if, under § 1318(b), at the time of the veteran's 
death, he had been entitled to compensation for a total 
disability rating for 10 continuous years immediately 
preceding the veteran's death.  Therefore, where a prior 
final VA determination denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his death, a 
survivor under § 1318(b) must demonstrate clear and 
unmistakable error in the prior VA determination.

A final rule effective January 21, 2000, amended 38 C.F.R. § 
3.22 to make it clear that, in order to be entitled to DIC 
under the provisions of 38 U.S.C.A. § 1318, the evidence must 
show that at the time of death the veteran was receiving, or 
was entitled to receive, compensation for service-connected 
disability that was rated by VA as totally disabling for a 
continuous period of at least 10 years immediately preceding 
death.  65 FR 3388 (January 21, 2000).  Because the appellant 
filed her DIC claim in March 1997, however, the regulation at 
38 C.F.R. § 3.22 in effect at that time has been considered.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) 
(generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary).

In this case, the veteran was discharged from service in 
January 1969.  In a December 1971 rating decision, he was 
assigned a 100 percent pre-stabilization rating for multiple 
penetrating fragment wounds of both lower extremities with 
fractures of the left patella, right tibia and fibula, and 
lateral femoral condyle.  Service connection was also granted 
for bilateral hearing loss.  In June 1972, the 100 percent 
pre-stabilization rating was reduced to a schedular rating, 
combined at 80 percent effective October 1, 1972.  

In March 1973, the RO granted service connection for duodenal 
ulcer and assigned a temporary 100 percent rating under 
Paragraph 30 (38 C.F.R. § 4.30 applying to convalescence 
ratings) from December 1972 through February 1973; a 40 
percent rating was assigned thereafter.  The combined rating 
was increased to 90 percent.  In April 1975, the rating for 
duodenal ulcer was decreased to 10 percent, and the combined 
rating was reduced accordingly, from 90 to 80 percent.  

In January 1993, the RO granted a total disability evaluation 
based on individual unemployability effective July 1, 1992; 
the rating action also granted an increased rating for a 
service-connected disability and continued the evaluations 
for the others.  The veteran did not appeal any aspect of the 
rating decision.  See 38 C.F.R. § 20.302.  Consequently, the 
unappealed rating action became final.  See 38 C.F.R. § 
20.1103.  The veteran died in March 1997.  Therefore, he was 
not evaluated as totally disabled for a period of ten years 
immediately preceding death nor was he totally disabled for 
five years from the date of his discharge from military 
service.  Accordingly, § 1318 benefits cannot be granted 
under the statutorily required time periods.

In addition, because the appellant filed her claim in March 
1997, the exceptions of Wingo and Carpenter do not apply.  
Also, in this case, there was a decision during the veteran's 
lifetime that he was entitled to a total disability 
evaluation effective July 1992 and the appellant has not 
specifically alleged clear and unmistakable error of a prior 
RO or Board decision.  See Ruiz v. Gober, 10 Vet. App. 352 
(1997); Damrel v. Brown, 6 Vet. App. 242 (1994).  Over the 
years, the veteran had reported that he worked seasonally as 
a heavy equipment operator and he reported on the formal 
unemployability application in August 1992 that he had last 
worked full time in August 1990, which factually would have 
been less than 10 years before his death.  In short, the 
record regrettably affords no legal basis under which to 
grant the appellant's claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318 and the appeal must be denied.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

